PER CURIAM.
The appellant in this direct criminal appeal challenges his conviction and sentence for felony driving while license suspended or revoked, in violation of section 322.34(2)(c), Florida Statutes. Because at least one of the predicate convictions for his current conviction of felony driving while license suspended or revoked was under a prior version of section 322.34(2)(c), Florida Statutes, this predicate conviction should not have been relied upon in imposing judgment and sentence in the present case. Thompson v. State, 887 So.2d 1260 (Fla.2004); Huss v. State, 771 So.2d 591 (Fla. 1st DCA 2000). Accordingly, as the state concedes, the appellant’s judgment and sentence for felony driving while license suspended or revoked must be, and are hereby, reversed.
ALLEN, LEWIS and HAWKES, JJ., concur.